Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 9, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  159883                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159883
                                                                   COA: 337796
                                                                   Washtenaw CC: 15-000590-FC
  DERRYL WADE SHELTON,
          Defendant-Appellant.

  _________________________________________/

         By order of July 1, 2020, this Court remanded this case to the Court of Appeals
  while retaining jurisdiction. The Court of Appeals issued a second opinion on August 20,
  2020. The parties having now filed a stipulation to dismiss the pending application, the
  application for leave to appeal the November 27, 2018 judgment of the Court Appeals is
  considered, and it is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 9, 2020
           t1006
                                                                              Clerk